DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-3, 5-11 are currently pending.  In response to the Office Action mailed 09-01/2021, applicant amended claims 1-2, 5-7, and 10-11; canceled claims 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term density” in claims 1, 2 and 10 is used by the claim to mean “size,” while the accepted meaning is “the mass of a matter in a given volume.” The term is indefinite because the specification does not clearly redefine the term.
Claims 3, 6-9 and 11 are similarly rejected due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6831725 B2 to Niiya.
Regarding Claim 1.   Niiya discloses a display panel motherboard, comprising at least two liquid crystal display panels arranged in an array (See Fig. 7), wherein each liquid crystal display panel comprises: an array substrate (Col 1 lines 59-61); a color filter substrate (Col 1 lines 59-61); a sealant (Fig. 8 layers 3) and a retaining wall structure both disposed between the color filter substrate and the array substrate; wherein the retaining wall structure comprises a first retaining wall (Fig. 8 layer 4) and a second retaining wall spaced apart with each other (Fig. 8 layer 4a), the first retaining wall is disposed around a display area of the liquid crystal display panel (see Fig. 9), the second retaining wall is disposed around the first retaining wall (See Fig. 9), the sealant is disposed around the display area and positioned between the first retaining wall and the second retaining wall (See Fig. 9), and the first retaining wall and the second retaining wall are formed by inkjet printing (This limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)); wherein the second retaining wall is a discontinuous structure (See Fig. 9), and the second retaining wall is provided with openings extending through an inner side and an outer side of the second retaining wall (See Fig. 9). 
Niiya does not specifically disclose that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall. 

Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall.
Regarding Claim 2.   Niiya discloses a display panel motherboard, comprising at least two liquid crystal display panels arranged in an array (See Fig. 7), wherein each liquid crystal display panel comprises: an array substrate (Col 1 lines 59-61); a color filter substrate (Col 1 lines 59-61); a sealant (Fig. 8 layers 3) and a retaining wall structure both disposed between the color filter substrate and the array substrate; wherein the retaining wall structure comprises a first retaining wall (Fig. 8 layer 4) and a second retaining wall spaced apart with each other (Fig. 8 layer 4a), the first retaining wall is disposed around a display area of the liquid crystal display panel (see Fig. 9), the second retaining wall is disposed around the first retaining wall (See Fig. 9), and the sealant is disposed around the display area and positioned between the first retaining wall and the second retaining wall (See Fig. 9),

Niiya does not specifically disclose that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall. 
However, Niiya discloses having such a structure, a gas component produced from the intermediate thermosetting resin layer 3 is outwardly discharged through the gaps of the outer UV curable resin layer 4a when the intermediate thermosetting resin layer 3 is cured.  The shape of the one opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall.
Regarding Claim 3.   Niiya further discloses the first retaining wall is a continuous structure, and the first retaining wall is in contact with the array substrate and the color filter substrate (See Fig. 8 and Fig. 9). 
Regarding Claim 5.   Niiya further discloses a number of the at least one opening is plural (See Fig. 9). 
Regarding Claim 6.   Niiya further discloses a longitudinal section of the at least one opening is entirely rectangular (See Fig. 9). 
Regarding Claim 10.   Niiya discloses a liquid crystal display panel (See Fig. 8) comprising: an array substrate (Col 1 lines 59-61); a color filter substrate (Col 1 lines 59-61); a sealant (Fig. 8 layers 3) and a retaining wall structure both disposed between the color filter substrate and the array substrate; wherein the retaining wall structure comprises a first retaining wall (Fig. 8 layer 4) and a second retaining wall spaced apart with each other (Fig. 8 layer 4a), the first retaining wall is disposed around a display area of the liquid crystal display panel (see Fig. 9), the second retaining wall is disposed around the first retaining wall (See Fig. 9), and the sealant is disposed around the display area and positioned between the first retaining wall and the second retaining wall (See Fig. 9); wherein the second retaining wall is a discontinuous structure (See Fig. 9), and the second retaining wall is provided with openings extending through an inner side and an outer side of the second retaining wall (See Fig. 9). 
Niiya does not specifically disclose that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall. 
However, Niiya discloses having such a structure, a gas component produced from the intermediate thermosetting resin layer 3 is outwardly discharged through the gaps of the outer UV curable resin layer 4a when the intermediate thermosetting resin layer 3 is cured.  The shape of the one opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall.
Regarding Claim 11.   Niiya further discloses the first retaining wall is a continuous structure (See Fig. 9), the first retaining wall is in contact with the array substrate and the color filter substrate (See Fig. 8).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6831725 B2 to Niiya as applied to claim 1.
Regarding Claim 7.   As stated above Niiya discloses all the limitations of base claim 4.
Niiya does not specifically disclose that a longitudinal section of the at least one opening is entirely funnel-shaped, flared-shaped, or hourglass-shaped. 
However, Niiya discloses having such a structure, a gas component produced from the intermediate thermosetting resin layer 3 is outwardly discharged through the gaps of the outer UV curable resin layer 4a when the intermediate thermosetting resin layer 3 is cured.  The shape of the longitudinal section of the at least one opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a longitudinal section of the at least one opening is entirely funnel-shaped, flared-shaped, or hourglass-shaped.
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6831725 B2 to Niiya as applied to claim 6.
Regarding Claim 8.   As stated above Niiya discloses all the limitations of base claim 6.
Niiya further discloses that the liquid crystal display panel is provided with a cutting area surrounding the display area (See Fig. 4)
Niiya does not specifically disclose that an orthographic projection of the second retaining wall on the array substrate comprises an orthographic projection of a corresponding cutting area on the array substrate. 
However, Niiya discloses the liquid crystal display panel having an edge corresponding an orthographic projection of the second retaining wall on the array substrate (See Fig. 8).  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that an orthographic projection of the second retaining wall on the array substrate comprises an orthographic projection of a corresponding cutting area on the array substrate.
Regarding Claim 9.   Niiya further discloses wherein in a case where a longitudinal section of the at least one opening is rectangular, the cutting area corresponds to any portion of the at least one opening; and in a case where the longitudinal section of the at least one opening is funnel-shaped, flared-shaped, or hourglass-shaped, the cutting area corresponds to a smallest width of the at least one opening (See Fig. 9). 
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record does not disclose all the limitations of newly amended claim 1 and similarly amended claims 2 and 10.  Specifically, applicant argues that the prior art of record does not disclose that a density of the openings near a corner of the second retaining wall is greater than a density of the openings at other regions of the second retaining wall except the corner of the second retaining wall.
In reciting the opening in terms of density of the open in a specific locations is similar to reciting a shape of the opening.  As stated above, the shape of the opening is obvious as a matter of choice.  A person of ordinary skill in the art would have found amended claims 1,2 and 10 obvious absent persuasive evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EDMOND C LAU/            Primary Examiner, Art Unit 2871